Citation Nr: 0609348	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-29 076	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss 
disability, right ear.

3.  Entitlement to service connection for scoliosis.

4.  Entitlement to service connection for degenerative joint 
disease, levoscoliosis, and spondylolisthesis, lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 to February 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 2002 and June 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas. 

The issue of entitlement to service connection for tinnitus, 
service connection for scoliosis, and service connection for 
degenerative joint disease, levoscoliosis, and 
spondylolisthesis, lumbar spine are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right ear hearing loss was not manifest during service 
and an organic disease of the nervous system was not manifest 
within one year of separation from service.

2.  Hearing loss disability of the right ear is not 
attributable to service.


CONCLUSION OF LAW

Hearing loss disability, right ear, was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

In Dingess/Hartman v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006) (Hartman, No. 02-1506) the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 51039A) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  The timing requirement 
enunciated in Pelegrini applies equally to all five elements 
of a service connection claim.  Id.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issues of service connection for hearing loss disability 
of the right ear.  The appellant was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
Board concludes that the discussions in the rating decision 
and the statement of the case (SOC) informed the appellant of 
the information and evidence needed to substantiate the claim 
and complied with the VA's notification requirements.  The 
communications, such as VCAA letters from October 2002 and 
February 2003, explained the evidence necessary to establish 
entitlement.  In addition, the letters described what 
evidence was to be provided by the veteran and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
letters predated the rating decisions.  The RO also supplied 
the appellant with the applicable regulations in the SOCs 
issued in November 2003 and January 2004.  The basic elements 
for establishing service connection have remained unchanged 
despite the change in the law with respect to the duty to 
assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in October 2002 and February 2003 specifically 
described the evidence needed to substantiate the claim and 
requested the appellant to "send the information describing 
additional evidence or the evidence itself to the [RO]."  
Therefore, the Board finds that the letters as a whole 
complied with the fourth element.  Thus, the Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied.

With regards to the notice of the requirement degree of 
disability and the effective date of the award as required by 
Dingess, supra, the Board finds that since the claim for 
service connection is being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of prejudice to the veteran even when he was not 
informed of the requirement degree of disability and the 
effective date. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
claims file contains the veteran's service medical records 
and outpatient medical records.  The appellant was afforded a 
VA examination.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.

Criteria 

The Board initially notes that the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) do not apply, as it has not been 
alleged that the claimed disability was incurred while 
engaging in combat.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2004).  Service connection for an organic 
disease of the nervous system may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Hearing Loss, Right Ear

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for hearing loss disability of 
the right ear.  The Court has held that in order to establish 
service connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

In a separation physical of January 1972 the veteran had 
normal hearing on the right ear.  Two audiology exams were 
conducted.   The puretone thresholds in the first exam, in 
decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
25
0
15
15

The second exam had the following results:




HERTZ


500
1000
2000
4000
RIGHT
15
5
5
0

VA audiological examination of November 2003 indicated that 
the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
20
25
50
30

Speech recognition was 96 percent in the right ear.  

At the examination the veteran reported that he had hearing 
loss at the time he was discharged from service, that he has 
worn hearing aids for the last 8-10 years, and that his left 
ear is worse than his right ear.  He reported that he was a 
truck driver in service and was exposed to loud noise only 
during rifle training.  He reported that he currently works 
in construction where he is exposed to noise from hammers, 
saws, nails guns, compressors and other similar construction 
noises.  A diagnosis of bilateral sensorineural hearing loss 
was entered.  The examiner opined that "[i]t is less likely 
than not [that the veteran's] current hearing loss in the 
right ear is related to his period of military service.  

The veteran is service connected for hearing loss disability 
of the left ear.

The veteran has alleged that his hearing loss disability of 
the right ear is a consequence of noise exposure while in 
service.  The competent evidence of record shows that hearing 
loss in the right ear was first manifested more than a year 
after service.  The veteran's hearing in the right ear was 
normal at separation in 1972.  The first evidence of record 
of a hearing loss disability of the right ear is a VA 
examination of November 2003.  This is more than 31 after 
separation from service.

Hearing loss or hearing loss disability of the right ear was 
not demonstrated during service.  From 1972 to 2003, there 
was no record of complaints, findings, treatment, or 
diagnosis of hearing loss of the right ear.  Thus, continuity 
of symptomatology was not shown after service.  The competent 
evidence of record shows that current hearing loss disability 
of the right ear is not related to service.

The Board notes that at the VA examination of November 2003, 
the veteran reported that he had been suffering from hearing 
loss for the previous 8-10 years and that he had been using 
hearing aids since then.  The veteran is competent to state 
that he had noticed hearing loss for the previous 8-10 years.  
See Layno, supra.  However, the Board notes that even if the 
veteran had noticed hearing loss 8-10 years prior to November 
2003, the inception would still be more than 20 years from 
separation from service and as such would not establish 
service connection.  

In sum, hearing loss disability of the right ear was not 
manifest during service or for many years thereafter.  The 
veteran's assertion of hearing loss disability of the right 
ear due to in-service noise exposure is not supported and is 
not competent.

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for hearing loss disability of the right ear.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for hearing loss disability of the right 
ear is denied.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  When medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  38 C.F.R. 
§ 3.159(c)(4)(i).  See Littke v. Derwinski, 1 Vet. App. 90 
(1991).  

At an entrance examination of March 1970, the veteran was 
noted that there was x-ray evidence of scoliosis, not 
considered disabling.  In a separation physical of January 
1972 it was noted that the veteran had rather marked dorsal 
scoliosis convexity to the right.  

In addition, VA outpatient treatment records dated between 
July 2001 and January 2003 note treatment for low back 
problems and show current diagnosis of degenerative disk 
disease, levoscoliosis, and spondylolisthesis of the lumbar 
spine.  

In a December 2002 statement the veteran stated that he had 
injured his back in service and was seeking service 
connection for a back condition.

With regards to the issue of service connection for tinnitus, 
the Board notes that at a VA examination of November 2003, 
the veteran stated that he had suffered from tinnitus in his 
left ear since the time of his discharge from service.  He 
further noted that he had sought treatment for tinnitus about 
8-10 years prior to the exam and he was fitted with hearing 
aids and a tinnitus masker.  The VA examiner opined that the 
veteran states the tinnitus is in his left ear.  It is less 
likely than not any tinnitus he might have in his right ear 
is unrelated to his period of military service.  Although the 
veteran complained of tinnitus in the left ear, the 
examiner's opinion relates to the right ear and is phrased in 
the double negative.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, this issue is 
REMANDED to the agency of original jurisdiction (AOJ) for the 
following development:

1.	The veteran should be afforded a VA 
examination to determine the nature 
and etiology of the veteran's 
scoliosis and any other pathology.  
The claims folder should be made 
available to the examiner.  The 
examiner should specifically comment 
as to whether it is as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran's 
scoliosis was aggravated by service or 
whether the condition worsened due to 
the natural progression of the 
condition; whether the veteran's 
scoliosis is due to a disease, injury 
or defect; and whether there is any 
relationship between other spinal 
diagnoses and the veteran's service.  
It is requested that reasoning be 
afforded in support of any opinion 
provided.  With regards to the back 
condition, the examiner should 
specifically comment as to whether it 
is as likely as not (i.e., to at least 
a 50-50 degree of probability) that  
the veteran's currently diagnosed 
degenerative disk disease, 
levoscoliosis, and spondylolisthesis 
of the lumbar spine, is related to an 
inservice injury, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  
The claims folder should be made 
available to the examiner.  It is 
requested that reasoning be afforded 
in support of any opinion provided.

2.	The RO should seek a medical opinion 
regarding the etiology of the 
veteran's tinnitus.  The examiner 
should specifically comment as to 
whether it is as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that any currently found 
tinnitus, either in the right  or left 
ear, or both, is related to an 
inservice injury or disease, or 
whether such an etiology or 
relationship is unlikely (i.e., less 
than a 50-50 probability).  


If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


